Citation Nr: 1829040	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-31 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for dental deterioration, claimed as secondary to service-connected gastroesophageal reflux disease (GERD), for VA compensation purposes.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to June 1970 and from July 1974 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for dental deterioration, claimed as secondary to service-connected GERD.  Jurisdiction was later transferred to the RO in Denver, Colorado.

In November 2015, a new VA Form 21-22 was received at the RO appointing the representative listed on the title page above.  The Board recognizes this change in representation.

In May 2017, the Veteran testified at a video-conference hearing from the RO.  A transcript of that hearing is of record.

At the May 2017 video-conference hearing, the Veteran stated that he wanted to be service connected for dental deterioration, claimed as secondary to service-connected GERD, for the purpose of VA outpatient dental treatment only, in case his total disability rating based upon individual unemployability (TDIU) rating is ever terminated.  This matter is referred the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDING OF FACT

The Veteran does not have a current dental disability that qualifies for VA disability compensation purposes.



CONCLUSION OF LAW

The claim for service connection for dental deterioration, claimed as secondary to service-connected GERD, for VA compensation purposes is denied as a matter of law.  38 U.S.C. §§ 1110, 1712, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310, 4.150, (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

In the VA benefits system, dental disabilities are treated differently from medical disabilities.  Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. Chapter 17. 38 C.F.R. § 3.381.

Under current legal authority, compensation is only available for certain types of dental and oral conditions, including chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible; nonunion or malunion of the maxilla or mandible; limited temporomandibular motion; loss of the ramus; loss of the condyloid or coronoid processes; and loss of the hard palate.  38 C.F.R. § 4.150, DCs 9900-9916.

Loss of a tooth is compensable only if the loss was due to bone loss-the loss of substance of the body of the maxilla or mandible-caused by dental trauma or disease, such as osteomyelitis, and the masticatory surface cannot be restored by suitable prosthesis.  See 38 C.F.R. § 4.150, DC 9913 (Note) (instructing that disability ratings apply only to bone loss through trauma or disease such as osteomyelitis).  However, the Note immediately following states that "these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Id.  The Federal Circuit defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  This definition may encompass unintended results of treatment due to medical malpractice; however, it excludes the intended result of proper medical treatment.  Nielson v. Shinseki, 607 F.3d. 802, 808 (Fed. Cir. 2010); VAOGCPREC 5-97 ("service trauma" does not include the intended effects of therapy or restorative dental care or treatment during active service).

The Veteran asserts that his teeth are deteriorating, breaking, softening, fracturing and loosening because of acid associated with his GERD.  He stated that he had to have some teeth removed as a result of this.  He submitted an Internet article about how acid reflux from chronic heartburn can damage teeth.  The Veteran testified that he had no trauma to his teeth during service.

The evidence of record does not demonstrate that the Veteran has a current dental disability that qualifies for VA disability compensation purposes.  The Veteran does not assert that he has chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible; nonunion or malunion of the maxilla or mandible; limited temporomandibular motion; loss of the ramus; loss of the condyloid or coronoid processes; or loss of the hard palate.  38 C.F.R. § 4.150, DCs 9900-9916.  
Rather, he has asserted that his teeth are deteriorating, breaking, softening, fracturing and loosening and that he had to have some teeth removed because of acid reflux.  While his attorney requested that the Veteran be scheduled for a VA examination to determine if he has a current diagnosis of a ratable dental condition, he also stated that the Veteran was seeking "dental care associated with a dental condition.  So, that's what we're asking for today because we don't currently have a condition."  See Hearing Transcript, dated May 4, 2017.  Based on the Veteran's description of his dental condition and his attorney's acknowledgment that he does not have a current ratable dental condition and is seeking service connection for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. Chapter 17, a VA examination is not warranted.

At the May 2017 hearing, the Veteran's attorney stated that the Veteran is already entitled VA outpatient dental treatment as a result of his TDIU rating, but that he seeks service connection for dental deterioration as secondary to his service-connected GERD for the purpose of entitlement to VA dental treatment in case his TDIU rating is ever terminated.  This matter was referred to the AOJ in the Introduction.  

As the Veteran does not appear to be seeking service connection for impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, or similar disability manifested by bone loss, his claim for service connection must be denied as a matter of law.  In cases such as this, where the law and not the evidence is dispositive, the claim should be denied because of the lack of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426   (1994).

Because this denial is a legal determination, no amount of VA assistance or notification would change the outcome of this issue.  The VA's duty to notify and assist provisions are not applicable where the law, not the factual evidence, is dispositive.  Manning v. Principi, 16 Vet. App. 534 (2002).

ORDER

Entitlement to service connection for dental deterioration, claimed as secondary to service-connected GERD, for VA compensation purposes is denied.


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


